DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
The office action is being examined in response to the application filed by the applicant on 8 October 2019. Claims 1-20 are currently pending and have been examined.
This action is made NON-FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the utility board of Claim 11 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification - Abstract
The abstract of the disclosure is objected to because it contains implied phrases, such as “The present disclosure relates to…” in line 1. See MPEP § 608.01(b). Correction is required.  

Claim Objections
Claims 12 and 14 objected to because of the following informalities: 
With respect to Claim 12, “an foldable” in line 1 should read --a foldable--.
With respect to Claim 14, “and base” in line 5 should read --and base frame--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "lightweight material" in Claims 7 and 17 is a relative term which renders the claim indefinite.  The term "lightweight material" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In such an apparatus, any material can be considered “lightweight” compared to another. For the purpose of this examination, any apparatus comprising of any materials recited on the Specification (Paragraphs 0024, 0037, and 0058) has been considered lightweight.
Claims 8 and 18 are rejected for depending from the rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 10, 12--14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Boer (US 6,296,234 B1).
	With respect to Claim 1, De Boer (Figs. 1-7; annotated Figs. 1, 5 on Page 5) discloses an apparatus (1) comprising:
a base frame (6x);
a base plate (6y) coupled to the base frame (6x) to form the step (6), wherein the base plate (6y) is capable of supporting a weight of a user;
a plurality of posts (4x, 4y, 4z) coupled to the base frame (6x), each post (4x, 4y, 4z) comprising a lower portion, a middle portion, and an upper portion, wherein the plurality of posts (4x, 4y, 4z) comprises at least a first post (4x) and a second post (4y);
a rail (A) coupled between respective upper portions of at least the first post (4x) and the second post (4y), wherein the apparatus (1) is capable of resisting tipping based in part on the weight of the user; and
a plurality of support gussets (5), wherein each support gusset (5) is coupled to the base frame (6x) and a respective upper portion of at least one post (4x, 4y, 4z) via the rail (A).
With respect to Claim 2, De Boer (annotated Fig. 1 on Page 5) discloses the limitations set forth in Claim 1 and further comprising:
a mid rail (B) coupled between respective middle portions of at least the first post (4x) and the second post (4y).
With respect to Claim 3, De Boer (annotated Figs. 1, 5 on Page 5) discloses the limitations set forth in Claim 2 and further comprising:
a toe board (4a), wherein the toe board (4a) comprises a flat material arranged along a plane between the first post (4x) and the second post (4y) and between the mid rail (B) and base frame (6x).
	

    PNG
    media_image1.png
    1213
    1141
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    691
    841
    media_image2.png
    Greyscale

Claim 6, De Boer (annotated Figs. 1, 5 on Page 5) discloses the limitations set forth in Claim 1 and that the plurality of support gussets (5) comprise at least two side gussets, wherein the at least two side gussets are arranged proximate to opposing sides of the base frame (6x), wherein the side gussets (5) are capable of preventing the user from stepping off the sides of the apparatus (1).
	With respect to Claim 7, De Boer (annotated Figs. 1, 5 on Page 5) discloses the limitations set forth in Claim 1 and that the apparatus comprises a lightweight material, wherein the apparatus (1) is made of aluminum that allows the apparatus (1) to be of compact and of lightweight construction (Col. 4, lines 3-5).
	With respect to Claim 8, De Boer (annotated Figs. 1, 5 on Page 5) discloses the limitations set forth in Claim 7 and that the lightweight material comprises aluminum round or square tube, wherein the top rail of the apparatus consists of a tube or pipe (Col.3, line 58-59) and the apparatus (1) is preferably made of aluminum (Col. 4, lines 3-5), and wherein it is known that apparatus (1) is usually made up of metal tubes (Col. 1, lines 8-9). 
With respect to Claim 10, De Boer (Fig. 7; annotated Fig. 1 on Page 5) discloses the limitations set forth in Claim 1 and further comprising interlocking members (locking elements through holes on lips 20) coupled to the base frame (6x) via a support (3), wherein the interlocking members are capable to interlock with a further base frame (via a further support) of a further apparatus (1a) such that the apparatus (1) and the further apparatus (1a) are configured to be fixedly coupled to each another (see Col. 2, lines 19-23 and Col. 4, lines 18-25).
With respect to Claim 12, De Boer (Figs. 1-7; annotated Figs. 1, 5 on Page 5) discloses a foldable apparatus (1) comprising:
a base frame (6x);
a base plate (6y) coupled to the base frame (6x) to form the step (6), wherein the base plate (6y) is capable of supporting a weight of a user;
a plurality of posts (4x, 4y, 4z) rotatably coupled to the base frame (6x) via a support (3), each post (4x, 4y, 4z) comprising a lower portion, a middle portion, and an upper portion, wherein the plurality of posts (4x, 4y, 4z) comprises at least a first post (4x) and a second post (4y);

a plurality of support gussets (5), wherein each support gusset (5) is rotatably coupled to the base frame (6x) and a respective upper portion of at least one post (4x, 4y, 4z) via the rail (A);
wherein the support gussets (5) are configured to rotatably fold so as to adjust the plurality of posts (4x, 4y, 4z) and the base frame (6x) between a deployed configuration (Figs. 1-2) and a folded configuration (Figs. 3-4).
With respect to Claim 13, De Boer (Figs. 1-7; annotated Figs. 1, 5 on Page 5) discloses the limitations set forth in Claim 12 and that the deployed configuration (Figs. 1-2) comprises the plurality of posts (4x, 4y, 4z) being substantially perpendicular to a plane defined by the base frame (6x), and that the folded configuration (Figs. 3-4) comprises the plurality of posts (4x, 4y, 4z) being arranged at an acute angle with respect to the plane defined by the base frame (6x).
With respect to Claim 14, De Boer (annotated Figs. 1, 5 on Page 5) discloses the limitations set forth in Claim 12 and further comprising:
a mid rail (B) coupled between respective middle portions of at least the first post (4x) and the second post (4y); and
a toe board (4a), wherein the toe board (4a) comprises a flat material arranged along a plane between the first post (4x) and the second post (4y) and between the mid rail (B) and base frame (6x).
With respect to Claim 16, De Boer (annotated Figs. 1, 5 on Page 5) discloses the limitations set forth in Claim 12 and that the plurality of support gussets (5) comprise at least two side gussets, wherein the at least two side gussets are arranged proximate to opposing sides of the base frame (6x), wherein the side gussets are capable of preventing the user from stepping off the sides of the foldable apparatus (1).  
With respect to Claim 17, De Boer (annotated Figs. 1, 5 on Page 5) discloses the limitations set forth in Claim 12 and that the apparatus comprises a lightweight material, wherein the apparatus (1) is made of aluminum that allows the apparatus (1) to be of compact and of lightweight construction (Col. 4, lines 3-5).
Claim 18, De Boer (annotated Figs. 1, 5 on Page 5) discloses the limitations set forth in Claim 17 and that the lightweight material comprises aluminum round or square tube, wherein the top rail of the apparatus consist of a tube or pipe (Col.3, line 58-59) and that the apparatus (1) is preferably made of aluminum (Col. 4, lines 3-5), and wherein it is known that apparatus (1) is usually made up of metal tubes (Col. 1, lines 8-9). 
With respect to Claim 20, De Boer (Fig. 7; annotated Fig. 1 on Page 5) discloses the limitations set forth in Claim 12 and further comprising interlocking members (locking elements through holes on lips 20) coupled to the base frame (6x) via the support (3), wherein the interlocking members are configured to interlock with a further base frame (via a further support) of a further apparatus (1a) such that the apparatus (1) and the further apparatus (1a) are configured to be fixedly coupled to each another (see Col. 2, lines 19-23 and Col. 4, lines 18-25).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over De Boer (US 6,296,234 B1), as applied to Claims 1-3, 6-8, 10, 12--14, 16-18, and 20 above, in view of Moffat (US 2017/0334059 A1).
With respect to Claim 4, De Boer discloses the limitations set forth in Claim 1 but fails to disclose a pad, wherein the pad is coupled to the base plate, wherein the pad comprises a cushioning material.
However, Moffat (Fig. 1) teaches a step stool (10) comprising a base plate (12) coupled with a pad (70), wherein the pad (70) comprises a cushioning material (a foam; see Paragraphs 0010 and 0028).
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to include the base plate of the apparatus of De Boer with the foam pad as taught by Moffat for the purpose of providing a non-slip surface on the base plate.
Claim 5, De Boer in view of Moffat discloses the limitations set forth in Claim 4 and that the cushioning material (70) comprises foam. 
With respect to Claim 15, De Boer discloses the limitations set forth in Claim 12 but fails to disclose a pad, wherein the pad is coupled to the base plate, wherein the pad comprises a cushioning material, wherein the cushioning material comprises foam. 
However, Moffat (Fig. 1) teaches a step stool (10) comprising a base plate (12) coupled with a pad (70), wherein the pad (70) comprises a cushioning material, wherein the cushioning material comprises a foam (see Paragraphs 0010 and 0028).
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to include the base plate of the apparatus of De Boer with the foam pad as taught by Moffat for the purpose of providing a non-slip surface on the base plate.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over De Boer (US 6,296,234 B1) as applied to Claims 1-3, 6-8, 10, 12--14, 16-18, and 20 above.
With respect to Claims 9 and 19, De Boer (annotated Figs. 1, 5 on Page 5) discloses the limitations set forth in Claims 1 and 12 respectively, and that the apparatus (1) can be of lightweight construction (Col. 4, lines 3-5) but fails to expressly disclose that the apparatus weighs less than ten pounds. 
However, Applicant is reminded that it has been held that discovering an optimum value of a result effect variables involves only routine skill in the part. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one in ordinary skill in the art at the time of filing date of the claimed invention to modify the apparatus of De Boer, wherein the apparatus can comprise of different materials such as steel, such that it weighs less than 10 pounds, as such a modification involves only routine skill in the art. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over De Boer (US 6,296,234 B1), as applied to Claims 1-3, 6-8, 10, 12--14, 16-18, and 20 above, in view of Hilton (US 4,503,932).
With respect to Claim 11, De Boer (annotated Fig. 1 on Page 5) discloses the limitations set forth in Claim 1 and further comprising a post frame (4), wherein the post frame comprises at 
However, Hilton (Fig. 7) discloses a utility board (59, 60) coupled to a post frame (43), wherein the utility board (59, 60) comprises at least one tool storage pocket in which materials or working tools can be stored therein. 
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to include the post frame of the apparatus of De Boer with utility board as taught by Hilton for the purpose of providing a storage for the user’s equipment or tools.
	
Conclusion
The prior art set forth in the attached Notice of Reference Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ALEXUS CAMERO/Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678